NUMBER 13-13-00541-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


GRACIELA CASAS ARJONA,                                                       Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
             Before Justices Rodriguez, Garza, and Benavides
                             Order Per Curiam

      This cause is currently before the Court on appellant's unopposed fourth motion

for extension of time to file the brief. The reporter’s record was filed on February 24,

2014, and appellant’s brief was originally due to be filed thirty days thereafter. See Tex.

R. App. P. 38.6(a). This Court has previously granted appellant three extensions of time
totaling 152 days to file the brief, and appellant now seeks an additional thirty days, until

September 24, 2014, to file the brief.

       The Court GRANTS appellant’s fourth unopposed motion to file the brief and

ORDERS the Honorable Victoria Guerra to file the brief on or before September 24, 2014.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances. If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4). The

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
5th day of September, 2014.




                                             2